         Case 1:19-cv-11569-DLC Document 75 Filed 07/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
                                        :
VICTOR CARLSTRÖM, STEPHEN BRUNE,        :
VINACOSSA ENTERPRISES AB, VINACOSSA     :
ENTERPRISES LTD, BOFLEXIBILITET         :               19cv11569 (DLC)
SVERIGE AB, SBS RESURS DIREKT AB and    :
SPARFLEX AB,                            :                     ORDER
                                        :
                          Plaintiffs,   :
                                        :
               -v-                      :
                                        :
FOLKSAM ÖMSESIDIG LIVFÖRSÄKRING,        :
SWEDBANK AB, SKATTEVERET,               :
FINANSINSPEKTIONEN, JENS HENRIKSSON,    :
ERIK THEDÉEN, KATRIN WESTLING PALM and :
others known and unknown,               :
                                        :
                          Defendants.   :
                                        :
--------------------------------------- X

DENISE COTE, District Judge:

     On June 26, 2020, the defendants Jens Henriksson, Swedbank

AB, and Folksam Ömsesidig Livförsäkring (the “Moving

Defendants”) filed motions to dismiss the complaint pursuant to

Rules 12(b)(2) and 12(b)(6), Fed. R. Civ. P.           On July 10, the

plaintiffs filed an amended complaint.          Accordingly, it is

hereby

     ORDERED that the Moving Defendants’ June 26, 2020 motions

shall be terminated as moot.

     IT IS FURTHER ORDERED that the schedule set forth in the

March 27 Pretrial Scheduling Order remains in effect, should the

Moving Defendants elect to renew their motions to dismiss.
         Case 1:19-cv-11569-DLC Document 75 Filed 07/14/20 Page 2 of 2



     IT IS FURTHER ORDERED that the schedule set forth in the

June 8 Pretrial Scheduling Order remains in effect for

defendants Finansinspektionen, Skatteverket, Erik Thedéen, and

Katrin Westling Palm.

     SO ORDERED:

Dated:       New York, New York
             July 14, 2020

                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
